DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-11-2022 has been entered.
 
Claim 8 has been canceled.  Claims 1, 9, 20, 21 and 61 have been amended.  Claims 112 and 113 have been added.  Claims 1, 4, 5, 7, 9, 20-22, 40, 50, 61, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, and 106-113 are pending and under consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 80, 82, 89, and 109 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
(B) Claim 80 requires that P of claim 1 comprises a peptide sequence with at least two charged amino acids selected from the group consisting of Asp, Glu and His.  When given the broadest reasonable interpretation claim 80 allows for the at least two charged amino acids to be Asp and Glu, two Asp or two Glu.  However, amended claim 1 requires at least one His and either at least one Asp or at least one Glu.  Thus, claim 80 fails to include all the limitations of  claim 1 upon which it depends.
(B) Claim 82 requires that P of claim 1 comprises a peptide sequence with at least three charged amino acids selected from the group consisting of Asp, Glu and His.  When given the broadest reasonable interpretation claim 82 allows for the at least three charged amino acids to be three His, three Asp, three Glu, two Asp and one Glu, or one Asp and two Glu.  However, amended claim 1 requires at least one His and either at least one Asp or at least one Glu.  Thus, claim 82 fails to include all the limitations of  claim 1 upon which it depends.
(C) Claim 89 requires that P of claim 1 comprises a peptide sequence with at least three charged amino acids selected from the group consisting of Asp, Glu and His.  When given the broadest reasonable interpretation claim 89 allows for the at least three charged amio acids to be three His, three Asp, three Glu, two Asp and one Glu, or one Asp and two Glu.  However, amended claim 1 requires at least one His and either at least one Asp or at least one Glu.  Thus, claim 89 fails to include all the limitations of  claim 1 upon which it depends.
(D) Claim 109  requires that P of claim 1 comprises a peptide sequence with at least one Asp or Glu or a combination thereof.  However, claim 1 requires that P comprises at least one His and at least one Asp or Glu.  Thus claim 109 fails to further limit claim 1.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 7, 9, 20-22, 40, 50, 61, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, and 106-113 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) The term “near” in claims 1 and 9  is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When given the broadest reasonable interpretation, the antigen binding site is considered to be the antibody paratope formed by the three CDR sequences of the light chain and the three CDR sequences of the heavy chain.  There is no limiting definition for “near” the antigen binding site in terms of the distance from the paratope in angstroms or number of amino acid residues. A potential infringer would not know the distance from the antigen binding site would be outside the scope of the claims.
(B) Claim 99 requires that within the modified antibody of claim 1, at least one hydrogen bonding amino acid residues is within two amino acid positions to the histidine, wherein the hydrogen bonding amino acid residue is selected from the group consisting of Ser, Thr, Tyr, Asn and Glu.  Amended claim 1 requires that  P comprises at least one histidine and at least one Asp or Glu.  Both of Asp and Glu are hydrogen bonding amino acids.  Thus, it is unclear if the additional hydrogen bonding amio acids of claim 99 are meant to displace the Asp or Glu from  interacting with His within a distance of two amino acids.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 9, 20-22, 40, 50, 61, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, and 106-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
(A).  Written Description-antibodies
Claim 51 requires the modified antibody of claim 1 wherein the target antigen is CTLA4 and the modified antibody comprises a CDR sequence “derived from” antibody sequences of SEQ ID NO: 62 and SEQ ID NO: 67.  Claim 60 requires the modified antibody of claim 1 wherein the target antigen is PD-L1 and the modified antibody comprises a CDR sequence “derived from” antibody sequences of SEQ ID NO: 68 and SEQ ID NO: 70.  The term “derived from” includes alterations in some or all of the CDR regions of SEQ ID NO: 62 and SEQ ID NO: 67; or SEQ ID NO: 68 and SEQID NO: 70, as well as “deriving” an antibody with less than the full complement of CDR sequences in SEQ ID NO:62 and 67 and SEQ IDNO: 68 and 70.   Thus the claims encompass a genus of anti-CTLA4 antibodies and a genus of anti-PD-L1 antibodies.  The specification describes only the light and heavy chains of the anti-CTLA4 antibody and the anti-PD-L1 antibody, each of which comprise the complete complement of CDR sequences.   The specification fails to describe any anti-CTLA-4 variant or any anti-PD-L1 variant possessing less than the complete complement of CDR sequences in both the light and heavy chains.  One of skill in the art would not be able to envisage if a given antibody minimally comprising only a single CDR from the anti-CTLA4 antibody and anti-PD-L1 antibody would described in the specification would bind to the CTLA4 target or the PD-L1 target as one could envisage with a well described genus.  One of skill in the art would not be able to envisage if a 
(B) New Matter
Claim 50 has been amended to require that the modified antibody comprises a CDR derived from SEQ ID NO: 62 and SEQ ID NO: 67.  
Claim 61 has been amended to require that the modified antibody comprises a CDR derived from SEQ ID NO: 68 and SEQ ID NO: 70.  
The originally fled disclosure provides support for a modified 9D9 antibody comprising the entire light chain variable region and heavy chain variable regions of SEQ ID NO:62 and SEQ ID NO: 67 modified by Peptides 1, 2, 5, 6, 10, 13, 26, 14 and 15.  The originally fled disclosure provides support for a modified atezolizumab antibody comprising the entire light chain variable region and heavy chain variable regions of SEQ ID NO:68 and SEQ ID NO: 70 modified by Peptides 20, 27, 21, 22, 23, 28, 29, 30, 31 and 24.
The originally filed disclosure fails to provide support for “modified antibody comprising a complementarity determining region sequence” derived from the antibody sequences of SEQ ID NO: 62 and 67, or SEQ ID NO: 68 and 70. 
One of skill in the art would reasonably conclude that applicant was not in possession of invention at the time of filing.
Applicant argues that the claimed CDR sequences are part of the  full antibody sequences described in the application and therefore do not constitute new matter. This has been considered but not found persuasive.  When given the broadest reasonable interpretation, “comprises a complementarity determining region (CDR) sequence derived from antibody sequences” of SEQ ID NO:62  and 67, or SEQ ID NO: 68 and 70 does not limit the claims to antibodies comprising all three CDR from each of SEQ ID NO:62, 67, 68 and 70 because a CDR sequence can minimally comprise only one CDR sequence.  Further “derived from” does not limit the claim to an  exact CDR sequence of SEQ ID NO:62, 67, 68 or 70, because “derived from” allows for derivations or alterations of the CDR sequence. 
(C) Written Description-peptides

The specification teaches that the peptide “P” activates the modified antibody at acidic pH by exposing the antigen binding site of the antibody for engagement with respective target antigen (paragraph [0039]).  Thus, the lowered, weakened or lack of interaction of “P” with the antibody paratope at acidic pH is required to provide the binding of the antibody to the cognate antigen.  The interaction of “P” with the antibody paratope is highly specific to the structure of the antibody variable chain sequences which comprise the antibody paratope.  A “P” peptide with a high degree of interaction at neutral pH with a particular antibody paratope or CDR would not be expected to retain the same interaction when the sequence of the antibody variable chain or CDR was changed.  The specification provides data regarding peptides which unmask the antibody paratope at acidic pH wherein the antibody was an anti-CTLA-4 antibody and when the antibody was an anti-PD-L1 antibody (Table 1, pages 10-11).  It is noted that none of the peptides listed in Table 1 under “CTLA4 peptides”  are listed under “PD-L1 peptides”.  This lends credence to notion that different antibodies will interact differently in terms of masking and unmasking as a function of pH based on the sequence of the antibody itself, in addition to the sequence of a particular peptide.    Claim 1 has been amended to require that P comprise a peptide sequence with at least one His and at least one of Asp or Glu.  Peptides 1-8, 10, 13-15, 17-19 and 26 of the CTLA4 masking peptides, and peptides 20, 21-23 and 31 of the PD-L1 masking peptides meet the criteria of claim 1.  Tables 4 and 5 (pages 32-33) provides CTLA4 antibody-peptide dissociation ratios and PD-L1 antibody peptide dissociation ratios for EC50 at pH 6.0 to pH 7.2.  It is noted that the dissociation ratios range from 2.1 to 20.9 for peptides falling within the genus of the claimed peptides for the CTLA-4 antibody and the dissociation ratios range from 1.5-4.3 for the PD-L1 antibody.  It is particularly noted that SEQ ID NO:23 serving as a control for the CTLA4 antibody peptide dissociation and SEQ ID NO:10 serving as a control for the PD-L1 antibody-peptide dissociation conform to the genus of peptides comprising at least one His and at least one Asp or Glu, but said peptides do not exhibit the ability to reversibly mask the anti-CTLA4 antibody or the anti-PD-L1 antibody.  Thus, one of 
One of skill in the art would reasonable conclude that applicant was not in possession of the claimed genus of modified antibodies requiring the peptide “P” having the recited properties at the time of filing.
Applicant argues that specification describes the identification of candidate peptides that bind to an antibody of interest, citing peptides 11 and 12 which lacks a His and exhibit only a 1.3-1.5-fold stronger binding of the antibody to CTLA-4 at pH7.2 than pH 6.  This has been considered but not found persuasive.  Possession of the required at least one His and at least one of Asp or Glu does not adequately describe a peptide able to function as claimed for the reason set forth above, specifically because of the dependence of this functional property on both the peptide sequence and the antibody sequence.
(D) Written description-linkers
Claims 1, 4, 5, 7, 9, 20-22, 40, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, and 106-113 are drawn to a genus of modified antibodies having a linker, L, that connects the antibody to the peptide, P, at physiological pH and in a tumor microenvironment, wherein L is bound to the antibody outside of an antigen binding site.  Claim 20 requires that the L is reversible bound to P at acidic pH.  Claim 21 requires that L comprises a peptide sequence with at least one Asp or Glu.  Claim 22 requires that the His of “P” forms an interaction with the Asp or Glu or L.  Claim 107 requires that “L” comprises at lest one His.  Claim 108 specifies that L is reversible bound to “P” at  acidic pH. Claim 110 requires that the His of L forms an interaction with the Asp or Glu or “P”. The specification teaches that L can have the formulae of SEQ ID NO: 1-9 or 24-28 (page 2).  The specification describes a limited number of L motifs accommodating Asp or Glu (SEQ ID NO: 8, 9, 24, 25, 26, 27 and 28, but no examples of linkers comprising a His.  It is further noted that the exemplified linkers are dominated by Gly residues or Gly and Ser residues.  This fails to describe the broad genus of linker encompassed in claim 1 which are not limited by 
One of skill in the art would reasonably conclude that applicant was not in possession of the genus of linkers required by the claims at the time of the effective filing date.

All other rejections and/or objections as set forth or maintained in the previous action are withdrawn in light of applicant’s amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643